Wilde, J.
Upon the facts reported, we are all of opinion that the deposition of Henry Marsh, who was the indorser of the note in suit, was competent evidence and rightly admitted. The witness stood indifferent; for whichever party might prevail on this suit, the witness would be responsible to the other party for the amount due on the note sued.
It has been argued that if the plaintiff prevails, the witness would be liable for the costs- of this suit, and not if the defendants prevail. The same objection to the 'competency *281of a witness was made in the case of Ilderton v. Atkinson, 7 T. R. 480, and was overruled. And a similar objection was overruled in Birt v. Kershaw, 2 East, 458. It was held that the witness was competent, as he stood indifferent as to the sum in dispute between the parties; and that his being liable to pay the costs of suit to one party, and not to the other, did not render him incompetent. There are, however, conflicting decisions on this point, (1 Greenl. on Ev. § 391, and note,) upon which it is not necessary to express an opinion. For we hold that the witness is not liable to either party for the costs of this action. Bushrod Buck was the principal promisor, and the other two defendants were his sureties ; and if the sureties can recover the costs of this suit, it must be against their principal; and he has no right to recover over against the witness, as the witness indorsed the note to the plaintiff with the consent of Buck, the principal.
The defendants are in no sense the sureties of the witness, but he was their surety, being an accommodation indorser for their benefit.
Judgment on the verdict.